 PROB 12C                                                                                 Report Date: June 23, 2021
(6/16)

                                       United States District Court                            FILED IN THE
                                                                                           U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                       Jun 23, 2021
                                        Eastern District of Washington                    SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Fawn S. Ford                              Case Number: 0980 2:19CR00034-TOR-3
 Address of Offender: 5575 Antoine Avenue, Ford, Washington 99013
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: July 11, 2019
 Original Offense:          Escape, 18 U.S.C. § 751(a)
 Original Sentence:         Probation - 4 years              Type of Supervision: Supervised Release

 Revocation Sentence:       Prison - 12 months
 (October 2, 2019)          TSR - 1 year

 Revocation Sentence:       Prison - 3 days
 (September 3, 2020)        TSR- 11 months
 Asst. U.S. Attorney:       Richard R. Barker                Date Supervision Commenced: September 3, 2020
 Defense Attorney:          Amy H. Rubin                     Date Supervision Expires: August 2, 2021


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 03/01/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4           Standard Condition # 5: You must live at a place approved by the probation officer. If you
                        plan to change where you live or anything about your living arrangements (such as the
                        people you live with), you must notify the probation officer at least 10 calendar days before
                        the change. If notifying the probation officer in advance is not possible due to unanticipated
                        circumstances, you must notify the probation officer within 72 hours of becoming aware of
                        a change or expected change.

                        Supporting Evidence: It is alleged that Ms. Ford violated the terms of her supervised
                        release by changing her living arrangements in March 2021, without notifying her U.S.
                        probation officer in any manner.

                        On September 8, 2020, Ms. Ford reviewed her conditions of supervised release relative to
                        case number 2:19CR00034-TOR-3, and she acknowledged an understanding of these
                        conditions of supervised release.
Prob12C
Re: Ford, Fawn S.
June 23, 2021
Page 2

                       On March 1, 2021, the Honorable Thomas O. Rice, U.S. District Judge, issued an arrest
                       warrant for Ms. Ford’s arrest in response to a violation petition. On March 4, 2021, the
                       undersigned spoke with Ms. Ford’s mother, in which she informed the undersigned Ms. Ford
                       was last at her residence on approximately February 28, 2021. Ms. Ford failed to contact the
                       undersigned as directed on March 1, 2021, and her whereabouts remained unknown prior
                       to her arrest by the U.S. Marshals Service on June 22, 2021. On June 22, 2021, the
                       undersigned spoke with Ms. Ford’s mother in which she confirmed that Ms. Ford changed
                       her living arrangements sometime in early March 2021.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      06/23/2021
                                                                              s/Jonathan C. Bot
                                                                              Jonathan C. Bot
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Thomas O. Rice
                                                                              United States District Judge
                                                                              June 23, 2021
                                                                              Date
